               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                      BIG STONE GAP DIVISION

C.F.S., A MINOR CHILD, B/N/F                    )
RICHARD SISSON, JR. AND MISTY                   )
SISSON, ET AL.                                  )
                                                )
                Plaintiffs,                     )      Case No. 2:19CV00044
                                                )
v.                                              )             ORDER
                                                )
DICKENSON COUNTY PUBLIC                         )      By: James P. Jones
SCHOOLS BOARD OF EDUCATION,                     )      United States District Judge
ET AL.,                                         )
                                                )
                Defendants.                     )

     A Motion to Remand having been granted, it is ORDERED that this case is

hereby REMANDED to the Circuit Court of Dickenson County, Virginia.

     The clerk is directed to close the case in this court.



                                              ENTER: February 3, 2020

                                              /s/ JAMES P. JONES
                                              United States District Judge
